Citation Nr: 1136530	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory allergies, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for asthma, claimed as due to exposure to herbicides.

3.  Entitlement to service connection for a stomach and gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), claimed as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2005 rating decision denied the Veteran's claims for service connection for the disabilities listed above, as well as for posttraumatic stress disorder (PTSD).  

During the pendency of this appeal, the RO in a February 2007 rating decision granted service connection for PTSD.  As service connection for PTSD has been granted, it is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In March 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, the record is not ready for appellate review of the issues on appeal.  The following further development is required. 

As a preliminary matter, a March 2007 VA treatment record notes that the Veteran's family physician, Dr. W., prescribed a course of antibiotics for a lung infection.  Since Dr. W. treated the Veteran for a respiratory condition, his treatment records may be relevant to the Veteran's claim.  Therefore, the RO should attempt to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2011).

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As discussed below, the VA examiner did not provide the type of opinions requested in the Board's March 2010 remand directives.  Therefore, a remand is necessary so that addenda to the September 2010 VA examination report may be obtained.  

With regard to the Veteran's claims for respiratory allergies and asthma, the examiner was requested to state whether the Veteran had a current disability from respiratory allergies and/or asthma.  If the examiner so found, the Board requested an opinion as to whether it was as least as likely as not that the diagnosed conditions were caused by service, to include being caused by exposure to Agent Orange.

The Board is aware that, for the purposes of establishing service connection on a presumptive basis, VA regulations provide a list of diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Even if the claimed conditions are not included on the list of diseases associated with herbicide exposure, service-connection as directly related to such exposure is not precluded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  In his April 2009 VA Form 9, the Veteran made it clear that he was not claiming service connection on a presumptive basis, but instead argued that his respiratory conditions were caused directly by Agent Orange.  

The September 2010 VA examiner opined that the Veteran's respiratory allergies and asthma were not caused by exposure to Agent Orange merely because they were not included on the list of diseases linked to herbicides for the purposes of presumptive service connection.  This opinion failed to address whether the claimed conditions could have been caused directly by Agent Orange.  

The September 2010 VA examiner's opinion as to whether the Veteran's respiratory allergies and asthma were directly related to service is confusing because it notes that the Veteran was not treated for these conditions in service, but the actual opinion addresses only herbicide exposure.  It seems that the examiner concluded that the respiratory allergies and asthma were not directly related to service because the service treatment records were negative for treatment for either condition.  The examiner noted that the onset of allergies was in 1978, and that asthma was first diagnosed in 2005, but there is no definitive opinion regarding direct service connection.  On remand, the examiner is asked to provide an opinion as to direct service connection.  

Additionally, the Board requested that the examiner address the Veteran's October 1966 pre-induction examination, which noted occasional sore throats, and his November 1968 separation examination showing a history of sinusitis.  The examiner did so, but stated that an etiology opinion for the sore throats could not be rendered without resort to "mere speculation."  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The opinion of the VA examiner is speculative, and as such cannot be used to support the Veteran's claim.  Further, the examiner was asked to comment on the October 1966 pre-induction examination in the context of his claims for respiratory allergies and asthma and not as if the sore throats were the claimed condition for service connection purposes.  Once VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).   

For these reasons, the etiology opinions for the Veteran's respiratory allergies and asthma are inadequate, and clarifying opinions are needed to ensure substantial compliance with the Board's March 2010 remand directives.  

With regard to the Veteran's GERD claim, the examiner was requested to provide an opinion as to whether it was as least as likely as not that the diagnosed condition was caused by service, to include being caused by exposure to Agent Orange.  As with the respiratory allergy and asthma opinions, the examiner concluded that the Veteran's GERD was not caused by exposure to Agent Orange merely because it was not included on the list of diseases linked to herbicides for the purposes of presumptive service connection.  This opinion failed to address whether GERD could have been caused directly by Agent Orange.  As a result, there was not substantial compliance with the Board's remand directives and a clarification opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a release form (VA Form 21-4142) for his private health care providers, specifically Dr. W., the physician who treated him for a lung infection.  After receiving the Veteran's completed release form, the RO must obtain and associate with the claims folder the records from Dr. W.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2.  The RO should refer the Veteran's claims folder to the September 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any respiratory allergies and asthma that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has respiratory allergies and asthma that are causally related to the circumstances of his active duty service, to include his Agent Orange exposure during service in Vietnam.  

An opinion as to whether the Veteran's respiratory disorders are caused directly by herbicide exposure is required.  A negative opinion regarding herbicide exposure based solely upon the fact that respiratory allergies and asthma are not included on VA's list of diseases associated with herbicides exposures for the purposes of presumptive service connection is not adequate.  

The examiner is asked to comment on the Veteran's October 1966 pre-induction examination which noted a history of occasional sore throats and the November 1968 separation examination which noted a history of sinusitis.  The comment should discuss these examinations as they relate to the claims for respiratory allergies and asthma.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A complete rationale must be provided for all opinions rendered.  

3.  The RO should refer the Veteran's claims folder to the September 2010 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any GERD or stomach disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has GERD and/or a stomach disorder that is causally related to the circumstances of his active duty service, to include his Agent Orange exposure during service in Vietnam.  

An opinion as to whether the Veteran's GERD is caused directly by herbicide exposure is required.  A negative opinion regarding herbicide exposure based solely upon the fact that GERD is not included on VA's list of diseases associated with herbicides exposures for the purposes of presumptive service connection is not adequate.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A complete rationale must be provided for all opinions rendered.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

